DETAILED ACTION
             
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Office Action is in response to the amendment filed 6/22/22.  Claims 19-22 have been cancelled;  Claims 1-18, 23 and 24 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Christensen US 20120167416 A1 (herein after Christensen) and AKIYASU JPH05309001A 
 (herein after Akiyasu) and Koh D391748 (herein after Koh).

Regarding claim 1,  Christensen discloses a sole structure for an article of footwear (as seen annotated Figures 2 and 6), comprising: one or more outsole portions (as seen annotated Figures 2 and 6), a plurality of alternating upward-facing channels and downward-facing channels (as seen annotated Figures 2 and 6); wherein each channel has a base element and two sidewalls (as seen annotated Figures 2 and 6), with adjacent upward-facing channels and downward-facing channels sharing a common sidewall (as seen annotated Figures 2 and 6), wherein the base elements of the downward-facing channels form a portion of the upward-facing surface of the first outsole portion (as seen annotated Figures 2 and 6) and the base elements of the upward-facing channels form a portion of the downward-facing surface of the first outsole portion (as seen annotated Figures 2 and 6).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first outsole portion.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The base elements of the upward-facing channels form a portion of the downward-facing surface of the first outsole portion.)]                                       
    PNG
    media_image1.png
    293
    445
    media_image1.png
    Greyscale
[AltContent: textbox (Two sidewalls.)][AltContent: textbox (A common sidewall.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A portion of the upward-facing surface.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Each channel has a base element. )][AltContent: textbox (A sole structure for an article of footwear. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (The base elements of the downward-facing channels. )][AltContent: textbox (Downward-facing channels.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjacent upward-facing channels)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base element)]
    PNG
    media_image2.png
    143
    181
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    254
    427
    media_image3.png
    Greyscale


However, Christensen does not specifically disclose wherein the sidewalls are curved, wherein adjacent sidewalls curve in opposite directions. 

Akiyasu discloses wherein the sidewalls are curved, wherein adjacent sidewalls curve in opposite directions (as seen in annotated Figure 1). 

[AltContent: arrow][AltContent: textbox (Downward-facing channels have a concave configuration.)][AltContent: textbox (Wherein the sidewalls are curved, wherein adjacent sidewalls curve in opposite directions.)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image4.png
    479
    887
    media_image4.png
    Greyscale



Christensen is analogous art to the claimed invention as it relates to sole structures with improved impact load capabilities, Akiyasu is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the channel configuration of Christensen to have the channel having curved walls as taught by Akiyasu, in order to provide a channel that had better surface contact and could distribute impact loads better.  The substitution of the channel configuration of Akiyasu would be a simple substitution of one known element for another to obtain predictable results, an ability to better stabilize the sole structure and prevent blowout during activity.

However Christensen and Akiyasu are silent to the one or more outsole portions, a first outsole portion having an upward-facing surface and a downward-facing surface opposite the upward-facing surface, wherein the plurality of upward-facing channels extend across the upward-facing surface in a first configuration selected from the group consisting of: a zigzag configuration, a sinusoidal configuration, and a sawtoothed configuration, and wherein the plurality of downward-facing channels extend across the

Koh discloses the one or more outsole portions (as seen in annotated Figure 1), a first outsole portion (as seen in annotated Figure 1) having an upward-facing surface and a downward-facing surface opposite the upward-facing surface (as seen in annotated Figure 1), wherein the plurality of upward-facing channels extend across the upward-facing surface in a first configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1), a sinusoidal configuration, and a sawtoothed configuration, and wherein the plurality of downward-facing channels extend across the downward-facing surface in a second configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1), a sinusoidal configuration, and a sawtoothed configuration. 



.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Third outsole portion.)][AltContent: textbox (Second outsole portion)][AltContent: arrow][AltContent: textbox (A first outsole portion.)][AltContent: arrow][AltContent: textbox (The plurality of upward-facing channels extend across the upward-facing surface in 
a first configuration selected from the group consisting of: a zigzag configuration.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (An upward-facing surface.)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    279
    587
    media_image5.png
    Greyscale

[AltContent: textbox (The plurality of downward-facing channels extend across the downward-facing surface in a second configuration selected from the group consisting of: a zigzag configuration. )]
[AltContent: textbox (The one or more outsole portions.)]





Koh is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sole surface of Christensen and Akiyasu to include a several sole portions that include a zig zag pattern as taught by Koh, in order to provide a sole surface that had better 
surface contact and could distribute impact loads better.  The modification of the sole portions and tread pattern would be a simple substitution of one known element for another to obtain predictable results, an ability to better stabilize the sole structure of distribute impacts and prevent blowout during wear.

Regarding claim 2, the modified sole structure of the combined references discloses wherein the sidewalls are curved (as seen in annotated Figure 1 of Akiyasu) such that the upward-facing channels have a convex configuration and the downward-facing channels have a concave configuration (as seen in annotated Figure 1 of Akiyasu).  

Regarding claim 3, the modified sole structure of the combined references discloses, wherein the plurality of alternating upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen) includes a first upward- 2Amendment Accompanying Request for Continued Examinationfacing channel (as seen annotated Figures 2 and 6 of Christensen) and a first downward-facing channel (as seen annotated Figures 2 and 6 of Christensen) that share a first common sidewall (as seen annotated Figures 2 and 6 of Christensen), and wherein a thickness of the first common sidewall increases in a direction downward from the upward-facing surface toward theChristensen).  

Regarding claim 4, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels and downward-facing channels includes a first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen) and a first downward-facing channel (as seen annotated Figures 2 and 6 of Christensen) that share a first common sidewall (as seen annotated Figures 2 and 6 of Christensen), and wherein a thickness of the base element of the first upward-facing channel varies (as seen annotated Figure 2 of Christensen).  

[AltContent: connector][AltContent: connector][AltContent: textbox (A thickness of the base element of the first upward-facing channel varies.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    293
    445
    media_image1.png
    Greyscale


Regarding claim 5, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen) includes a first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen), Preliminary Amendment first downward-facing channel (as seen annotated Figures 2 and 6 of Christensen), wherein the first upward-facing channel and the first downward- facing channel share a first common sidewall on a first side of the first-upward facing channel (as seen annotated Figures 2 and 6 of Christensen), and a second downward-facing channel (as seen annotated Figures 2 and 6 of Christensen), wherein the first upward-facing channel and the second downward-facing channel share a second common sidewall on a second side of the first upward-facing channel located opposite from the first side (as seen annotated Figures 2 and 6 of Christensen), wherein a thickness of the first common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen), and wherein a thickness of the second common sidewall increases in a direction downward from the base element of the second downward-facing channel toward the base element of the first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Common walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Common walls)]
    PNG
    media_image1.png
    293
    445
    media_image1.png
    Greyscale



Regarding claim 6, the modified sole structure of the combined references discloses wherein the plurality of alternating upward- facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen) includes: a first downward-facing channel (as seen annotated Figures 2 and 6 of Christensen), a first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen), wherein the first upward-facing channel and the first downward-facing channel share a first common sidewall (as seen annotated Figures 2 and 6 of Christensen) on a first side of the first-downward facing channel (as seen annotated Figures 2 and 6 of Christensen), and a second upward-facing channel (as seen annotated Figures 2 and 6 of Christensen), wherein the first downward-facing channel and the second upward-facing channel share a second common sidewall on a second side of the first downward-facing channel located opposite from the first side (as seen annotated Figures 2 and 6 of Christensen), wherein a thickness of the first common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the first upward-facing channel (as seen annotated Figures 2 and 6 of Christensen), and wherein a thickness of the second common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the second upward-facing channel (as seen annotated Figures 2 and 6 of Christensen).  

[AltContent: textbox (A thickness of the first common sidewall increases in a direction downward from the base element of the first downward-facing channel toward the base element of the first upward-facing channel.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    254
    427
    media_image3.png
    Greyscale

Regarding claim 7, the modified sole structure of the combined references discloses wherein the first outsole portion is located in a heel region of the sole structure (as seen annotated Figures 2 and 6 of Christensen).  

Regarding claim 8, the modified sole structure of the combined references discloses wherein the one or more outsole portions (as seen in annotated Figure 1 of Koh) incudes a second outsole portion (as seen in annotated Figure 1 of Koh) located in a forefoot region of the sole structure (as seen annotated Figures 2 and 6 of Christensen), the second outsole portion having an upward-facing surface and a downward-facing surface opposite the upward-facing surface (as seen in annotated Figure 1 of Koh), the second outsole portion further having: a plurality of alternating upward-facing channels and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen); wherein each channel of the second outsole portion has a base element (as seen annotated Figures 2 and 6 of Christensen) and two sidewalls (as seen annotated Figures 2 and 6 of Christensen), with adjacent upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward- facing channels (as seen annotated Figures 2 and 6 of Christensen) of the second outsole portion sharing a common sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the base elements of the downward-facing channels of the second outsole portion form a portion of the upward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen) and the base elements of the upward-facing channels of the second outsole portion form a portion of the downward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen), wherein the sidewalls of the second outsole portion are curved (as seen in annotated Figure 1 of Akiyasu), wherein adjacent sidewalls of the second outsole portion curve in opposite directions (as seen in annotated Figure 1 of Akiyasu), wherein the plurality of upward-facing channels of the second outsole portion extend across the upward-facing surface of the second outsole portion in a third configuration (as seen in annotated Figure 1 of Koh) selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration, and wherein the plurality of downward-facing channels of the second outsole portion extend across the downward-facing surface of the second outsole portion in a third configuration (as seen in annotated Figure 1 of Koh) selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration.  

Regarding claim 9, the modified sole structure of the combined references discloses wherein the one or more outsole portions (as seen in annotated Figure 1 of Koh) includes a second outsole portion (as seen in annotated Figure 1 of Koh) having an upward-facing surface (as seen annotated Figures 2 and 6 of Christensen) and a downward- facing surface (as seen annotated Figures 2 and 6 of Christensen) opposite the upward-facing surface (as seen annotated Figures 2 and 6 of Christensen), the second outsole portion (as seen annotated Figures 2 and 6 of Christensen) further having: a plurality of alternating upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen); wherein each channel of the second outsole portion has a base element (as seen annotated Figures 2 and 6 of Christensen) and two sidewalls (as seen annotated Figures 2 and 6 of Christensen), with adjacent upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward- facing channels of the second outsole portion sharing a common sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the base elements of the downward-facing channels of the second outsole portion form a portion of the upward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen) and the base elements of the upward-facing channels of the second outsole portion form portion of the downward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen), and wherein the sidewalls of the second outsole portion are curved (as seen in annotated Figure 1 of Akiyasu), and wherein adjacent sidewalls of the second outsole portion curve in opposite directions (as seen in annotated Figure 1 of Akiyasu).  

Regarding claim 10, the modified sole structure of the combined references discloses wherein the one or more outsole portions incudes a third outsole portion (as seen in annotated Figure 1 of Koh) having an upward-facing surface and a downward-facing surface opposite the upward-facing surface (as seen in annotated Figure 1 of Koh), the third outsole portion (as seen annotated Figures 2 and 6 of Christensen) further having: a plurality of alternating upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen); wherein each channel of the third outsole portion has a base element and two sidewalls (as seen annotated Figures 2 and 6 of Christensen), with adjacent upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen) of the third outsole portion sharing a common sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the base elements of the downward-facing channels of the third outsole portion form a portion of the upward-facing surface of the third outsole portion (as seen annotated Figures 2 and 6 of Christensen) and the base elements of the upward-facing channels of the third outsole portion form a portion of the downward-facing surface of the third outsole portion (as seen annotated Figures 2 and 6 of Christensen), and wherein the sidewalls of the third outsole portion are curved (as seen in annotated Figure 1 of Akiyasu), and wherein adjacent sidewalls of the third outsole portion curve in opposite directions (as seen in annotated Figure 1 of Akiyasu).  
Regarding claim 11, the modified sole structure of the combined references discloses wherein the base elements (as seen annotated Figures 2 and 6 of Christensen) of the downward facing channels (as seen annotated Figures 2 and 6 of Christensen). 
However, the combined references are silent to the base elements of the downward facing channels having  widths within a range of 1 mm to 5 mm, and wherein the base elements of adjacent downward-facing channels are separated by a distance within a range of 3 mm to 10 mm; and wherein the base elements of the upwardfacing channels have widths within a range of 1 mm to 5 mm,     and wherein the base elements of adjacent upwardfacing channels are separated by a distance within a    range of 3 mm to 10 mm.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the sole of Christensen, have widths within a range of 1 mm to 5 mm, and wherein the base elements of adjacent downward-facing channels being separated by a distance within a range of 3 mm to 10 mm; and wherein the base elements of the upwardfacing channels have widths within a range of 1 mm to 5 mm,
and wherein the base elements of adjacent upwardfacing channels being separated by a distance within a range of 3 mm to 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The sole structure having widths within a range of 1 mm to 5 mm, and the base elements of adjacent downward facing channels being separated by a distance within a range of 3 mm to 10 mm; and wherein the base elements of the upwardfacing channels having widths within a range of 1 mm to 5 mm, and wherein the base elements of adjacent upwardfacing channels being separated by a 
distance within a range of 3 mm to 10 mm, would provide a sole structure with a better ground surface contact for stabilizing the sole and improving traction and impact resistance.  
Regarding claim 12, the modified sole structure of the combined references discloses wherein the first outsole portion having the base elements with downward-facing channels (Christensen), however, the combined references do not discloses the base elements having widths that are greater than 2.0 mm.  

Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the sole of Christensen having widths of the base elements of the downward-facing channels of the first outsole portion being greater than 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having the widths of the base elements of the downward-facing channels of the first outsole portion being greater than 2.0 mm would provide a sole structure with a better ground surface contact to stabilizing the sole.  

Regarding claim 13, Christensen discloses a sole structure for an article of footwear, comprising: a first outsole portion (as seen annotated Figure 6 of Christensen) having an upward-facing surface (as seen annotated Figure 6 of Christensen) and a downward-facing surface (as seen annotated Figure 6 of Christensen) opposite the upward-facing surface (as seen annotated Figure 6 of Christensen), the first outsole portion (as seen annotated Figure 6 of Christensen) further having: a first upward-facing channel defined by a first base element (as seen annotated Figures 2 and 6 of Christensen), a first sidewall (as seen annotated Figures 2 and 6 of Christensen), and a second sidewall (as seen annotated Figures 2 and 6 of Christensen), a first downward-facing channel defined by a second base element (as seen annotated Figures 2 and 6 of Christensen), the second sidewall (as seen annotated Figures 2 and 6 of Christensen), and a third sidewall (as seen annotated Figures 2 and 6 of Christensen), a second upward-facing channel defined by a third base element (as seen annotated Figures 2 and 6 of Christensen), the third sidewall, and a fourth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a second downward-facing channel defined by a fourth base element (as seen annotated Figures 2 and 6 of Christensen), the fourth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a fifth sidewall (as seen annotated Figures 2 and 6 of Christensen). 


[AltContent: textbox (An article of footwear.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first outsole portion. )][AltContent: textbox (A downward-facing surface opposite the upward-facing surface. )][AltContent: textbox (An upward-facing surface.)]
    PNG
    media_image6.png
    604
    994
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    525
    940
    media_image7.png
    Greyscale


However, Christensen does not specifically disclose wherein the first sidewall and the second sidewall are curved in opposite directions, wherein the third sidewall is curved in an opposite direction from the second sidewall, wherein the fourth sidewall is curved in an opposite direction from the third sidewall, wherein the fifth sidewall is curved in an opposite direction from the fourth sidewall. 

Akiyasu discloses wherein the first sidewall (as seen in annotated Figure 1) and the second sidewall (as seen in annotated Figure 1) are curved in opposite directions (as seen in annotated Figure 1), wherein the third sidewall is curved in an opposite direction from the second sidewall (as seen in annotated Figure 1), wherein the fourth sidewall is curved in an opposite direction from the third sidewall (as seen in annotated Figure 1), wherein the fifth sidewall is curved in an opposite direction from the fourth sidewall (as seen in annotated Figure 1).

Christensen is analogous art to the claimed invention as it relates to sole structures with improved impact load capabilities, Akiyasu is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the channel configuration of Christensen to have the channel having curved walls as taught by Akiyasu, in order to provide a channel that had better surface contact and could distribute impact loads better.  The substitution of the channel configuration of Christensen would be a simple substitution of one known element for another  to obtain predictable results, an ability to better stabilize the sole structure and prevent blowout during activity.

However Christensen and Akiyasu are silent to the first outsole portion having: an upward-facing surface and a downward-facing surface opposite the upward-facing surface, wherein the first upward-facing channel and the second upward-facing channel form a portion of the upward-facing surface of the first outsole portion and extend across the upward-facing surface of the first outsole portion in a first configuration selected from the group consisting of: a zigzag configuration, a sinusoidal configuration, and a sawtoothed configuration, and 6wherein the first downward-facing channel and the second downward-facing channel form a portion of the downward-facing surface of the first outsole portion and extend across the downward-facing surface of the first outsole portion in a second configuration selected from the group consisting of: a zigzag configuration, a sinusoidal configuration, and a sawtoothed configuration.  

Koh discloses the first outsole portion (as seen in annotated Figure 1) having: an upward-facing surface and a downward-facing surface opposite the upward-facing surface (as seen in annotated Figure 1), wherein the first upward-facing channel (as seen in annotated Figure 1) and the second upward-facing channel form a portion of the upward-facing surface of the first outsole portion (as seen in annotated Figure 1) and extend across the upward-facing surface of the first outsole portion in a first configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1), a sinusoidal configuration, and a sawtoothed configuration, and 6wherein the first downward-facing channel (as seen in annotated Figure 1) and the second downward-facing channel (as seen in annotated Figure 1) form a portion of the downward-facing surface of the first outsole portion (as seen in annotated Figure 1) and extend across the downward-facing surface of the first outsole portion in a second configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1), a sinusoidal configuration, and a sawtoothed configuration.  

Koh is analogous art to the claimed invention in that it provides a sole structure having multiple channels to provide better support and stability when worn.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the sole surface of Christensen and Akiyasu to include a several sole portions that include a zig zag pattern as taught by Koh, in order to provide a sole surface that had better surface contact and could distribute impact loads better.  The modification of the sole portions and tread pattern would be a simple substitution of one known element for another to obtain predictable results, an ability to better stabilize the sole structure of distribute impacts and prevent blowout during wear.

Regarding claim 14, the modified sole structure of the combined references discloses wherein the first (as seen annotated Figures 2 and 6 of Christensen), second (as seen annotated Figures 2 and 6 of Christensen), third (as seen annotated Figures 2 and 6 of Christensen), fourth (as seen annotated Figures 2 and 6 of Christensen), and fifth sidewalls (as seen annotated Figures 2 and 6 of Christensen) are curved (as seen in annotated Figure 1 of Akiyasu) such that the first and second upward-facing channels have a convex configuration (as seen in annotated Figure 1 of Akiyasu) and the first and second downward-facing channels have a concave configuration (as seen in annotated Figure 1 of Akiyasu).  

Regarding claim 15, the modified sole structure of the combined references discloses wherein a thickness of the first base element varies (as seen annotated Figures 2 and 6 of Christensen), and wherein a thickness of the third base element varies (as seen annotated Figures 2 and 6 of Christensen).  
Regarding claim 16, the modified sole structure of the combined references discloses wherein the upward-facing channel (as seen annotated Figures 2 and 6 of Christensen) and the second upward-facing channel (as seen annotated Figures 2 and 6 of Christensen) are adjacent upward facing channels (as seen annotated Figures 2 and 6 of Christensen as seen annotated Figures 2 and 6 of Christensen), and wherein the first downward-facing channel and the second downward-facing channel are adjacent downward-facing channels (as seen annotated Figures 2 and 6 of Christensen). However the combined references are silent to wherein the first base element and the third base element are separated by a distance within a range of  3 mm to 10 mm, wherein each of the second base element and the fourth base element has a width within a range of 1 mm to 5 mm, and wherein the second base element and thefourth base element are separated by a distance within a range of 3 mm to 10 mm.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the sole of Christensen, wherein each of the first base element  and the third base element has a width within a range of 1 mm to 5 mm, and wherein the first base element and the third base element are separated by a distance within a range of 3 mm to 10 mm, wherein each of the second base element and the fourth base element has a width within a range of 1 mm to 5 mm, and wherein the second base element and the fourth base element are separated by a distance within a range of 3 mm to 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges that would be discovered through routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, would be deemed through routine experimentation and as such is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Having each of the first base element and the third base element has a width within a range of 1 mm to 5 mm, and wherein the first base          element and the third base element are separated by a distance within a range of 3 mm to 10 mm, wherein each of the second base element and the fourth base element has a width within a range of 1 mm to 5 mm, and wherein the second base element and thefourth base element are separated by a distance within a range of 3 mm to 10 mm, would provide a sole structure with a better ground surface contact for stabilizing the sole and improving traction and impact resistance.  
Regarding claim 17, the modified sole structure of the combined references discloses a second outsole portion (as seen in annotated Figure 1 of Koh) having: a third upward-facing channel defined by a fifth base element (as seen annotated Figures 2 and 6 of Christensen), a sixth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a seventh sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the sixth sidewall (as seen annotated Figures 2 and 6 of Christensen) and the seventh sidewall are curved in opposite directions (as seen in annotated Figure 1 of Akiyasu), a third downward-facing channel defined by a sixth base element (as seen annotated Figures 2 and 6 of Christensen), the seventh sidewall (as seen annotated Figures 2 and 6 of Christensen), and an eighth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the eighth sidewall is curved in an opposite direction from the seventh sidewall (as seen in annotated Figure 1 of Akiyasu), a fourth upward-facing channel defined by a seventh base element (as seen annotated Figures 2 and 6 of Christensen), the eighth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a ninth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the ninth sidewall is curved in an opposite direction from the eighth sidewall (as seen in annotated Figure 1 of Akiyasu), and a fourth downward-facing channel defined by an eighth base element (as seen annotated Figures 2 and 6 of Christensen), the ninth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a tenth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the tenth sidewall is curved in an opposite direction from the ninth sidewall (as seen in annotated Figure 1 of Akiyasu).  

Regarding claim 18, the modified sole structure of the combined references discloses a third outsole portion (as seen in annotated Figure 1 of Koh) having: a fifth upward-facing channel defined by a ninth base element (as seen annotated Figures 2 and 6 of Christensen), an eleventh sidewall (as seen annotated Figures 2 and 6 of Christensen), and a twelfth sidewall (as seen annotated Figures 2 and 6 of Christensen as seen annotated Figures 2 and 6 of Christensen), wherein the eleventh sidewall (as seen annotated Figures 2 and 6 of Christensen) and the twelfth sidewall are curved in opposite directions (as seen in annotated Figure 1 of Akiyasu), a fifth downward-facing channel defined by a tenth base element (as seen annotated Figures 2 and 6 of Christensen), the twelfth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a thirteenth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the thirteenth sidewall is curved in an opposite direction from the twelfth sidewall (as seen in annotated Figure 1 of Akiyasu), a sixth upward-facing channel defined by an eleventh base element (as seen annotated Figures 2 and 6 of Christensen), the thirteenth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a fourteenth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the fourteenth sidewall is curved in an opposite direction from the thirteenth sidewall (as seen in annotated Figure 1 of Akiyasu), and 6a sixth downward-facing channel (as seen annotated Figures 2 and 6 of Christensen) defined by a twelfth base element (as seen annotated Figures 2 and 6 of Christensen), the fourteenth sidewall (as seen annotated Figures 2 and 6 of Christensen), and a fifteenth sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the fifteenth sidewall is curved in an opposite direction from the fourteenth sidewall (as seen in annotated Figure 1 of Akiyasu).

Regarding claim 23, the modified sole structure of the combined references discloses wherein the one or more outsole portions (as seen in annotated Figure 1 of Koh) incudes a second outsole portion (as seen in annotated Figure 1 of Koh) having an upward-facing surface (as seen annotated Figures 2 and 6 of Christensen) and a downward-facing surface opposite the upward-facing surface (as seen annotated Figures 2 and 6 of Christensen), the second outsole portion further having: a plurality of alternating upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen); wherein each channel of the second outsole portion has a base element and two sidewalls (as seen annotated Figures 2 and 6 of Christensen), with adjacent upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward- facing channels of the second outsole portion sharing a common sidewall (as seen annotated Figures 2 and 6 of Christensen), 8wherein the base elements of the downward-facing channels of the second outsole portion form a portion of the upward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen) and the base elements of the upward-facing channels of the second outsole portion form a portion of the downward-facing surface of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen), and wherein the sidewalls of the second outsole portion are curved (as seen in annotated Figure 1 of Akiyasu), wherein adjacent sidewalls of the second outsole portion curve in opposite directions (as seen in annotated Figure 1 of Akiyasu), wherein the plurality of upward-facing channels of the second outsole portion (as seen annotated Figures 2 and 6 of Christensen) extend across the upward-facing surface of the second outsole portion (as seen in annotated Figure 1 of Koh)  in a third configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration, and wherein the plurality of downward-facing channels of the second outsole portion (as seen in annotated Figure 1 of Koh) extend across the downward-facing surface of the second outsole portion (as seen in annotated Figure 1 of Koh) in a third configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration.  

Regarding claim 24, the modified sole structure of the combined references discloses wherein the one or more outsole portions incudes a third outsole portion (as seen in annotated Figure 1 of Koh) having an upward-facing surface (as seen annotated Figures 2 and 6 of Christensen) and a downward-facing surface (as seen annotated Figures 2 and 6 of Christensen) opposite the upward-facing surface (as seen annotated Figures 2 and 6 of Christensen), the third outsole portion (as seen in annotated Figure 1 of Koh) further having: a plurality of alternating upward-facing channels and downward-facing channels (as seen annotated Figures 2 and 6 of Christensen); wherein each channel of the third outsole portion has a base element (as seen annotated Figures 2 and 6 of Christensen) and two sidewalls (as seen annotated Figures 2 and 6 of Christensen), with adjacent upward-facing channels (as seen annotated Figures 2 and 6 of Christensen) and downward-facing channels of the third outsole portion sharing a common sidewall (as seen annotated Figures 2 and 6 of Christensen), wherein the base elements of the downward-facing channels of the third outsole portion form a portion of the upward-facing surface of the third outsole portion (as seen annotated Figures 2 and 6 of Christensen) and the base elements of the upward-facing channels of the third outsole portion form a portion of the downward-facing surface of the third outsole portion (as seen annotated Figures 2 and 6 of Christensen), and wherein the sidewalls of the third outsole portion are curved (as seen in annotated Figure 1 of Akiyasu), wherein adjacent sidewalls of the third outsole portion curve in opposite directions (as seen in annotated Figure 1 of Akiyasu), wherein 9the plurality of upward-facing channels of the third outsole portion (as seen in annotated Figure 1 of Koh) extend across the upward-facing surface of the third outsole portion in a fifth configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration, and wherein the plurality of downward-facing channels of the third outsole portion (as seen in annotated Figure 1 of Koh) extend across the downward-facing surface of the third outsole portion in a sixth configuration selected from the group consisting of: a zigzag configuration (as seen in annotated Figure 1 of Koh), a sinusoidal configuration, and a sawtoothed configuration.

Arguments

Applicants arguments have been fully considered and are convincing. In view of Applicant's arguments, the search has been updated, and a non-final rejection on the claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732